This opinion is subject to administrative correction before final disposition.




                                  Before
                    HITESMAN, GASTON, and GERRITY,
                         Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Zachary M. BAUER
       Information Systems Technician Second Class (E-5), U.S. Navy
                               Appellant

                               No. 201900173

                          Decided: 27 November 2019
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judges: Captain Michael Luken, JAGC, USN (arraignment);
   Commander Hayes Larsen, JAGC, USN (trial).
   Sentence adjudged 14 February 2019 by a general court-martial con-
   vened at Naval Station Norfolk, Virginia, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, confinement for 3 years, and a bad-conduct discharge. 1
   For Appellant: Lieutenant Commander W. Scott Stoebner, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.




   1 The military judge adjudged a dishonorable discharge. However, pursuant to a
pretrial agreement, the convening authority commuted the dishonorable to a bad-
conduct discharge and suspended confinement in excess of 18 months for a period of
12 months.
               United States v. Bauer, NMCCA No. 201900173


                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is
entitled to have court-martial records that correctly reflect the content of his
proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App.
1998). In accordance with Rule for Courts-Martial 1111(c)(2), Manual for
Courts-Martial, United States (2019 ed.), we modify the Entry of Judgment
and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2
UNITED STATES                                       NMCCA NO. 201900173

       v.                                                  ENTRY
                                                            OF
Zachary M. BAUER                                         JUDGMENT
Information Systems Technician
Second Class (E-5)                                  As Modified on Appeal
U. S. Navy                                            27 November 2019
                   Accused



   On 4 January and 14 February 2019, the Accused was tried at Naval Station
Norfolk, by a general court-martial, consisting of a military judge sitting alone. Mili-
tary Judges Michael Luken and Hayes Larsen, presided.

                                    FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge:       Violation of Article 80, Uniform Code of Military Justice,
              10 U.S.C. § 880.
               Plea: Not Guilty.
               Finding: Withdrawn and dismissed.

   Specification 1: Attempted Sexual Assault of a Child on or about
                    16 February 2018.
                       Plea: Not Guilty.
                       Finding: Withdrawn and dismissed.

   Specification 2: Attempted Receipt of Child Pornography on or about
                    15 February 2018.
                       Plea: Not Guilty.
                       Finding: Withdrawn and dismissed.
                 United States v. Bauer, NMCCA No. 201900173
                          Modified Entry of Judgment

   Specification 3: Divers Attempted Sexual Abuse of a Child Involving
                    Indecent Communication from on or about 12
                    February 2018 to on or about 16 February 2018.
                      Plea: Not Guilty.
                      Finding: Withdrawn and dismissed.

Additional Charge: Violation of Article 80, Uniform Code of Military
                   Justice, 10 U.S.C. § 880.
              Plea: Guilty.
              Finding: Guilty.

   Specification:     Attempted Sexual Abuse of a Child on or about
                      16 February 2018.
                      Plea: Guilty.
                      Finding: Guilty.

                                   SENTENCE

  On 14 February 2019, a military judge sentenced the Accused to the following (as
modified, if at all, during any post-trial action):
      Reduction to pay grade E-1.
      Confinement for 36 months.
      A bad-conduct discharge.
    The convening authority suspended confinement in excess of 18 months for a pe-
riod of 12 months.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                         2